AO 450 (Rev. 11/11) Judgment in a Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of Iowa

Sarah Courtney Center

 

Plaintiff
Vv.
Catholic Worker House
Defendant

Civil Action No. 1:19-cv-00028-CJW-KEM

 

Ss Ss a’

JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

 

 

 

01 the plaintiff (name) recover from the

defendant (name) the amount of
dollars ($ ), which includes prejudgment

interest at the rate of %, plus post judgment interest at the rate of % per annum, along with costs.

ao the plaintiff recover nothing, the action be dismissed with prejudice. Judgment for the defendant.

 

 

 

O other:

This action was (check one):

01 tried by a jury with Judge presiding, and the jury has
rendered a verdict.

 

01 tried by Judge without a jury and the above decision
was reached.

 

A decided by Judge CJ Williams on a motion for

Sanctions and Report and Recommendation.

 

Date: 4/2/2020 CLERK OF COURT

AWA Sanchez

Signature of Clerl(of Deputy Clerk

a ccc a

 

Case 1:19-cv-00028-CJW-KEM Document 24 Filed 04/02/20 Page 1 of 1
